Citation Nr: 1204573	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-39 616	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for non-Hodgkin's lymphoma, claimed as Waldenstrom's Macroglobulinemia.

5. Entitlement to service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma.

6. Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to August 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a Central Office hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the Central Office hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709.  In April 2011, the Veteran and his representative submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) consideration.

The matters of entitlement to service connection for bronchitis and tinnitus are being decided herein.  The remaining issues are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.






FINDINGS OF FACT

1. Bronchitis was not noted in service, and a preponderance of the evidence is against a finding that any such disability is related to the Veteran's service or to any event or injury therein.

2. It is reasonably shown that the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1. Service connection for bronchitis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the Veteran's claim of service connection for tinnitus, inasmuch as this benefit is being granted, there is no reason to belabor the impact of the VCAA on the matter, since any error in notice or duty to assist omission is harmless.  

Regarding the Veteran's claim of service connection for bronchitis, he was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  January 2004 and March 2005 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed him of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination because it was not warranted.  Absent any competent (medical) evidence suggesting that the Veteran's bronchitis may be associated with his service, an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  He also has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bronchitis

It is the Veteran's contention that he has chronic bronchitis as a result of his hospitalization for an upper respiratory infection while in service.  Specifically, he states that while he was undergoing U.S. Naval recruit training from November 1969 to February 1970, there was a "serious outbreak of what the Doctors at the Orlando Recruit Training Command Hospital called an acute respiratory disease."  He was hospitalized for three days with a high fever and congested lungs, and later heard that one person died from the same respiratory disease.  He states that since that "first respiratory complication" he has been sick many times, often when no one else around him is sick.  For many years, he self-treated what he considered to be colds, congestions, and the like, but in the 1990s, he sought medical treatment and was given the diagnosis of bronchitis.  Since then, he has had chronic problems with bronchitis, noting that serious reoccurrences of the illness occurred in January 1991 when he was living in Al Jabail, Saudi Arabia; in 1993 and 1996, when he was living in Atsugi, Japan; and in October 2003, when he was living in Cary, North Carolina.  See February 2004 statement and February 2011 central office hearing transcript.

The Veteran's STRs show that in January 1970, he was hospitalized for two days with a chief complaint of sore throat and cough.  No sputum was produced; however, when he failed to respond to the usual measures for an upper respiratory infection, he was admitted to the hospital.  A physical examination at the time of his admission was completely within normal limits except for a vesiculated throat.  Laboratory data, which included a complete blood count, urinalysis, chest X-ray, and throat culture, was entirely negative.  The Veteran was treated with bed rest and discharged two days later, afebrile.  Coryza was the discharge diagnosis.  

In December 1970, the Veteran was treated for a cold that had been present for four days.  He complained of nasal drainage and of coughing up phlegm.  His throat and ears were negative, and medication was prescribed.  In August 1972, the Veteran was treated for a sore throat that had been present for five days.  He had a slight cough and congested sinuses.  He was given medicine, and was instructed to return if his condition worsened.  

Subsequent STRs are silent for any additional complaints, findings, treatment, or diagnoses related to the respiratory or pulmonary system.  In February 1973, the Veteran had a chest X-ray that was noted to be within normal limits.  On August 1973 service separation physical examination, clinical evaluations of the lungs and chest; the head, face, neck, and scalp; nose; mouth and throat; and ears were normal.

The Veteran's postservice treatment records include September 2005 to July 2008 private treatment records from Rex Urgent Care of Cary, which show that he was treated for acute bronchitis in April 2006 and in September 2007.  He was also treated for a congestion viral syndrome in September 2005, and sought treatment for complaints that consisted of chest and sinus congestion, a cough, and body aches, in March 2008.  Such evidence serves to establish that the Veteran has a current disability (manifested by bronchitis, a congestion viral syndrome, and/or any other like illness) for which service connection may be granted if it is established that such disability is related to his service.  

Although the Veteran's STRs clearly reflect that was hospitalized with coryza for two days, and was also treated on two subsequent occasions for a cold and a sore throat, there is no competent evidence of a nexus between the Veteran's current bronchitis, congestion viral syndrome, and other similar illness to his service.  At no time in the Veteran's extensive medical history has any healthcare provider related his current disabilities to his illnesses in service.  The private treatment records from Rex Urgent Care of Cary only reflect treatment of the Veteran's current disabilities, and do not relate such disabilities to his service, to include his treatment for coryza, a cold, and a sore throat therein.  
To the extent that the Veteran asserts that he has suffered from continuous symptoms of bronchitis ever since his service (see Savage, 10 Vet. App. at 495-96), the Board notes that not only are his STRs silent for any mention of bronchitis in service, but also there is no indication from his service separation examination report that he was suffering from any residuals from his earlier treatment of coryza, a cold, and a sore throat in service.  Furthermore, the pertinent evidence of record also includes June to July 1988 private treatment records from Ochsner Medical Institutes; January to November 1996 treatment records from Atsugi and Yokosuka, Japan; August 2001 private treatment records from Carolina Neurology & Electromyography; August 2001 to September 2002 private treatment records from Carteret General Hospital; and January to September 2002 private treatment records from Atlantic Neurology, PC, which are entirely silent for any complaints, findings, treatment, or diagnoses related to the respiratory or pulmonary system (and specifically bronchitis).  In fact, these records show that whenever the Veteran's lungs were examined (during the course of treatment for other medical conditions), they were frequently noted to be clear.  See, e.g., August 2001 to September 2002 Carteret General Hospital treatment records.  They also show that in November 1996, during a surveillance/certification examination conducted by the U.S. Navy, as part of the Veteran's civilian activities with the Naval Air Pacific Repair Activity (NAPRA), he denied a personal history of lung or respiratory disease, to include chronic obstructive pulmonary disease, bronchitis, or pneumonitis.  This evidence directly contradicts the Veteran's allegation in February 2004 that he suffered from serious reoccurrences of bronchitis in January 1991, 1993, and in 1996.  The Board notes that lay statements made in connection with medical treatment may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on the foregoing, the Board finds the Veteran's assertions that he has suffered from symptoms of bronchitis ever since his service to be not credible.

The only evidence of a nexus between the Veteran's current disability (manifested by bronchitis, a congestion viral syndrome, and/or any other like illness) and his service is in the assertions by the Veteran himself.  However, such statements are bare expressions of lay opinion, unaccompanied by any explanation of rationale, and therefore do not merit any substantial probative value.  The Veteran does not cite to any supporting clinical data (or medical texts), and does not offer any explanation for the clinical data that weigh against his claim (to include the lengthy postservice interval before bronchitis/congestion viral syndrome was clinically documented, and the Veteran's explicit denial of a personal history of bronchitis in November 1996).  Unexplained assertions by the Veteran that his disability is related to his service without manifestation in service or continuity postservice have no probative value.  Notably, medical causation, to include the question of whether a disability first manifested many years postservice may be related to service, is a complex medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

The preponderance of the evidence is against a finding of a nexus between the Veteran's current disability (manifested by bronchitis, a congestion viral syndrome, and/or any other like illness) and his service/hospitalization for coryza therein, and against this claim.  Accordingly, the claim must be denied.

Tinnitus

The Veteran's DD 214 shows that his primary service occupational specialty number in the U.S. Navy was AE"0000"; the related civilian occupation is an electrician.  His service personnel records show he worked in maintenance departments that supported and maintained helicopters.

The Veteran's STRs, to include his August 1973 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  They do, however, show a diagnosis of mid and high tone hearing loss in the right ear at the time of his service separation physical examination report.  [Notably, the Veteran has been awarded service connection for right ear hearing loss.  See July 2004 rating decision.]

Postservice treatment records include a November 1996 report from a medical surveillance/certification examination conducted by the U.S. Navy, as part of the Veteran's civilian activities with NAPRA.  During this examination, the Veteran indicated he had a history of "ringing in the ear (tinnitus)." 

On June 2004 VA audiological evaluation, the Veteran reported constant ringing in both ears that started 30 plus years ago.  He could not remember if it was present while he was in service.  The examiner opined, "Unless evidence of a tinnitus [diagnosis] during service can be identified, in my opinion, it would be speculative to attribute current tinnitus to military service."  The Veteran's claims file was not available for the examiner's review.

At the February 2011 Central Office hearing, the Veteran testified that while he could not recall the exact onset of his tinnitus, it "most probably" had its onset in service.  He explained that his tinnitus was something that he had likely had for a while before he even knew about it, and likened it to his hearing loss, which he also had for a long time before being aware of it.  He further stated that he felt his tinnitus was "something that was brought on along with the hearing loss."

In a statement received in April 2011, the Veteran stated, "In regards to my Tinnitus.  It has been with me so long that I believe it appeared in military service."

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Because the Veteran served as an aviation electrician who worked on helicopters in the U.S. Navy, it is also not in dispute that he was exposed to substantial noise trauma while in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to his noise exposure in service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  His statements, to include the testimony provided during the February 2011 Central Office hearing, are considered forthright and credible; they are also supported by the record.  In particular, his treatment records show that in November 1996, he reported having a history of tinnitus.  Furthermore, although he told the June 2004 VA examiner that he could not remember if his tinnitus had been present while he was in service, he also indicated that he had had tinnitus for 30 plus years; this dates back to his service.  

The Board notes with significance that the Veteran is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.


ORDER

Service connection for bronchitis is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran has established service connection for right ear hearing loss and also seeks to establish service connection for his left ear hearing loss.  The record reflects that he was provided a VA audiological examination in June 2004; however, the examiner did not review the Veteran's claims file, nor did he provide an opinion as to the etiology of the left ear hearing loss.  Instead, he provided an opinion as to the etiology of the Veteran's tinnitus only.  As the record does not show that the Veteran has been provided a VA audiological evaluation that addresses the question of whether his left ear hearing loss is etiologically related to his service, his claim must be remanded for such an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).

Regarding the Veteran's claim for an increased rating for his right ear hearing loss, the Board notes that it has been more than seven years since he was last afforded a VA audiological evaluation in June 2004.  At the February 2011 Central Office hearing, he also testified that he had been recently issued new hearing aids because his hearing was "decaying at a rather rapid rate."  Ordinarily, the extent of time since the Veteran was last examined and the allegation of a worsening disability would, of itself, be sufficient cause to schedule the Veteran for a reexamination.  See 38 C.F.R. § 3.327(a) (Reexaminations will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect).  However, another VA audiological evaluation is also needed because the report of the prior examination is inadequate for rating purposes.  Specifically, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that VA audiologists are required to "fully report the functional effects caused by a hearing disability in his or her final report."  On careful review of the June 2004 VA audiological evaluation report, it does not appear that the examiner elicited any information from the Veteran as to the effects his hearing loss has on his daily living.  [Notably, this examination was conducted for the purpose of establishing service connection, and was not conducted for the purposes of rating the Veteran's right ear hearing loss disability.]

The Board also notes that the Court has held that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all records of treatment the Veteran has received for his bilateral hearing loss disability during the appeal period (i.e., those records not already associated with the claims file) should be secured for the record.  Significantly, at the February 2011 central office hearing, the Veteran indicated that he receives continuous treatment from a VA clinic for his hearing loss.  In a statement received in April 2011, he also noted that he had recently had an "updated hearing examination from Durham VA medical center Audiology."  

Finally, the Veteran also seeks to establish service connection for Waldenstrom's Macroglobulinemia, which is a form of non-Hodgkin's lymphoma.  Under 38 C.F.R. § 3.309(e), non-Hodgkin's lymphoma is one of the diseases that may be presumptively service-connected if a veteran is shown to have been exposed to an herbicide agent in service.  However, based on the evidence of record, it has not been established that the Veteran was exposed to Agent Orange during the course of his service (as he alleges).  

As an alternate theory of entitlement, the Veteran now submits an April 2011 letter from his private treating physician, Dr. C.M.D., who suggests that there may be other etiological factors for his Waldenstrom's Macroglobulinemia.  In particular, Dr. C.M.D. notes that during the Veteran's time in the U.S. Navy, the Veteran worked as an aviation electrician who worked on helicopters, and was thus exposed to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems on a daily basis.  Although the etiology of non-Hodgkin's lymphoma is "still poorly understood," he notes that several studies have been conducted to determine whether there is an association between the disease and various chemicals, organic solvents involving benzene, and occupational exposures.  These studies, while contradictory at times, have suggested that there may be an increased risk of developing non-Hodgkin's lymphoma in those exposed to organic solvents, and in particular those who are employed in air transportation and have worked on aircraft parts.  Therefore, in Dr. C.M.D.'s opinion, this evidence suggested (even if it was not conclusive) that the Veteran was "put at an increased risk by his exposure to various chemical agents while working in the Navy."  To support his opinion, Dr. C.M.D. provided citations to relevant medical literature.
The Veteran has not been afforded a VA examination to determine the etiology of his Waldenstrom's Macroglobulinemia.  However, under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  In light of Dr. C.M.D.'s April 2011 medical opinion which suggests that the Veteran's Waldenstrom's Macroglobulinemia may be related to the environmental hazards to which he was exposed while serving as an aviation electrician in the U.S. Navy, an examination to secure a medical advisory opinion in this matter is indicated.

The Veteran's claim of service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma, is inextricably intertwined with the appeal seeking service connection for non-Hodgkin's lymphoma, claimed as Waldenstrom's Macroglobulinemia; hence, consideration of whether the Veteran is entitled to service connection for neuropathy must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss, Waldenstrom's Macroglobulinemia, and/or neuropathy, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified, specifically including records of all VA treatment the Veteran has received for his bilateral hearing loss.

2. 	The RO should then arrange for the Veteran to be examined by an otolaryngologist (to include audiometric studies) to determine the nature and likely etiology of his left ear hearing loss and ascertain the current severity of his service-connected right ear hearing loss disability.

As to left ear hearing loss disability, the physician should review the Veteran's file and provide an opinion that responds to the following:

(A)  Is it at least as likely as not (50 percent or better probability) that the Veteran's left ear hearing loss is related to his service?  For purposes of this opinion, in-service noise trauma is to be presumed.

(B)  Is it at least as likely as not (50 percent or better probability) that the Veteran's left ear hearing loss was/is either caused or aggravated by (increased in severity due to) his service-connected right ear hearing loss?  If the opinion is that the left ear hearing loss was/is not caused by, but was/is aggravated by the service-connected right ear hearing loss, the examiner should specify, to the extent possible, the degree of disability (hearing impairment) that is due to such aggravation.  

As to the rating for service-connected right ear hearing loss disability, in addition to interpreting/discussing the results of the audiometric testing, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily functioning, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's reports of functional impairment are consistent with the level of hearing loss found).

The examiner must explain the rationale for all opinions given.

3. 	The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his non-Hodgkin's lymphoma, claimed as Waldenstrom's Macroglobulinemia.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's non-Hodgkin's lymphoma is related to his service, to include as due to his exposure to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems therein.

The examiner must explain the rationale for all opinions given and comment on those opinions already of record, as well as the medical literature cited in the record (expressing agreement or disagreement with the foregoing evidence, and to explain in full the rationale for such agreement/disagreement). 

4. 	The RO should undertake any additional development warranted by the results of the development requested above, and then re-adjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


